DETAILED ACTION
Claim Objections
Claims 6, 8, 14 and 16 are objected to because of the following informalities:  
In claim 6 (line 13) “arms to in” should recite --arms in an--.
In claim 8 (line 2) “the connector” should recite --a connector--. 
In claim 8 (line 15) “arms to in” should recite --arms in an--.
In claim 14 (line 13) “arms to in” should recite --arms in--.
In claim 16 (line 13) “arms to in” should recite --arms in--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 2015/0233181).
As to claim 6, Walsh discloses a connector, comprising: 
a socket 4, comprising a connection end and a slot 5, the socket extending along a length direction of the socket from an end surface of the connection end; 
a bolt 7, comprising a bolt main body 9 that is adapted to the slot, wherein a front end of the bolt main body is provided with at least two expansion arms 8,10, and the bolt main body is internally provided with an expansion channel which traverses the bolt main body along a length direction; and 
an expansion bolt 16 comprising an expansion bolt main body that matches the expansion channel, wherein a front end of the expansion bolt main body is provided with an acting end that interacts with each expansion arm, and the socket and the bolt are tightly connected by an expansion force that is generated by the acting end opening the expansion arms, 
wherein in a connected state, the expansion arms are inserted into the slot, the acting end of the expansion bolt is inserted from the expansion channel and opens the expansion arms in an inner wall direction of the slot, and 
when disassembly is needed, the expansion bolt can be pulled out of the slot, the expansion arms are reset and separated from inner walls of the slot, and the expansion arms can be removed from the slot;
wherein an end part of the acting end is provided with a first limiting block 19, and a side surface of the first limiting block away from the acting end is provided with a chamfer;
wherein each expansion arm 10 comprises a connecting block 20, an inner side of the connecting block is provided with a transition slope A at an end close to the bolt main body (Figure 1 reprinted below with annotations), and the expansion bolt is provided with a second limiting block 17 corresponding to the transition slope and compressing the transition slope (second limiting block 17 of expansion bolt 16 compresses transition slope A of expansion arm 10 in an unclamped position of the expansion bolt; Figures 1-12). 
[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    110
    246
    media_image1.png
    Greyscale
 
As to claim 8, Walsh discloses a frame structure, comprising a sectional material I 21,X, a sectional material II 21,27,Y,Z and a connector (Figure 12 reprinted below with annotations), 
wherein the connector comprises: 
a socket 4, comprising a connection end and a slot 5, the socket extending along a length direction of the socket from an end surface of the connection end; 
a bolt 7, comprising a bolt main body 9 that is adapted to the slot, wherein a front end of the bolt main body is provided with at least two expansion arms 8,10, and the bolt main body is internally provided with an expansion channel which traverses the bolt main body along a length direction; and 
an expansion bolt 16 comprising an expansion bolt main body that matches the expansion channel, wherein a front end of the expansion bolt main body is provided with an acting end that interacts with each expansion arm, and the socket and the bolt are tightly connected by an expansion force that is generated by the acting end opening the expansion arms, 
wherein in a connected state, the expansion arms are inserted into the slot, the acting end of the expansion bolt is inserted from the expansion channel and opens the expansion arms in an inner wall direction of the slot, and 
when disassembly is needed, the expansion bolt can be pulled out of the slot, the expansion arms are reset and separated from inner walls of the slot, and the expansion arms can be removed from the slot;
wherein the socket is detachably connected with the sectional material I, the bolt is detachably connected with the sectional material II, and the sectional material I is connected with the sectional material II through the connector, and
wherein the sectional material I comprises a beam 2,X, and the sectional material II comprises a cross beam 27,Z and a side beam 21,Y (Figures 1-12).  
[AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Z)][AltContent: arrow]
    PNG
    media_image2.png
    285
    312
    media_image2.png
    Greyscale


As to claim 9, Walsh discloses a frame structure wherein the sectional material II 21,27 comprises a cross beam 27,Z and a side beam 21,Y, and the cross beam is detachably connected with the side beam (Figures 1-12).  
As to claim 14, Walsh discloses a connector, comprising: 
a socket 4, comprising a connection end and a slot 5, the socket extending along a length direction of the socket from an end surface of the connection end; 
a bolt 7, comprising a bolt main body 9 that is adapted to the slot, wherein a front end of the bolt main body is provided with at least two expansion arms 8,10, and the bolt main body is internally provided with an expansion channel which traverses the bolt main body along a length direction; and 
an expansion bolt 16 comprising an expansion bolt main body that matches the expansion channel, wherein a front end of the expansion bolt main body is provided with an acting end that interacts with each expansion arm, and the socket and the bolt are tightly connected by an expansion force that is generated by the acting end opening the expansion arms, 
wherein in a connected state, the expansion arms are inserted into the slot, the acting end of the expansion bolt is inserted from the expansion channel and opens the expansion arms in an inner wall direction of the slot, and 
when disassembly is needed, the expansion bolt can be pulled out of the slot, the expansion arms are reset and separated from inner walls of the slot, and the expansion arms can be removed from the slot;
wherein each expansion arm 10 is provided with clamping teeth on surfaces corresponding to the inner walls of the slot 5, the inner walls of the slot are provided with limiting teeth corresponding to the clamping teeth, and the clamping teeth are meshed with the limiting teeth in a connected state;
wherein an end part of the acting end is provided with a first limiting block 19, and a side surface of the first limiting block away from the acting end is provided with a chamfer;
wherein each expansion arm comprises a connecting block 20, an inner side of the connecting block is provided with a transition slope A at an end close to the bolt main body, and the expansion bolt is provided with a second limiting block 17 corresponding to the transition slope and compressing the transition slope (second limiting block 17 of expansion bolt 16 compresses transition slope A of expansion arm 10 in an unclamped position of the expansion bolt; Figures 1-12).  
As to claim 16, Walsh discloses a connector, comprising: 
a socket 4, comprising a connection end and a slot 5, the socket extending along a length direction of the socket from an end surface of the connection end; 
a bolt 7, comprising a bolt main body 9 that is adapted to the slot, wherein a front end of the bolt main body is provided with at least two expansion arms 8,10, and the bolt main body is internally provided with an expansion channel which traverses the bolt main body along a length direction; and 
an expansion bolt 16 comprising an expansion bolt main body that matches the expansion channel, wherein a front end of the expansion bolt main body is provided with an acting end that interacts with each expansion arm, and the socket and the bolt are tightly connected by an expansion force that is generated by the acting end opening the expansion arms, 
wherein in a connected state, the expansion arms are inserted into the slot, the acting end of the expansion bolt is inserted from the expansion channel and opens the expansion arms in an inner wall direction of the slot, and 
when disassembly is needed, the expansion bolt can be pulled out of the slot, the expansion arms are reset and separated from inner walls of the slot, and the expansion arms can be removed from the slot;
wherein each expansion arm 10 is provided with clamping teeth on surfaces corresponding to the inner walls of the slot 5, the inner walls of the slot are provided with limiting teeth corresponding to the clamping teeth, and the clamping teeth are meshed with the limiting teeth in a connected state; 
wherein a cross section of the slot 5 is rectangular, and the expansion arms are distributed oppositely;
wherein an end part of the acting end is provided with a first limiting block 19, and a side surface of the first limiting block away from the acting end is provided with a chamfer;
wherein each expansion arm comprises a connecting block 20, an inner side of the connecting block is provided with a transition slope A at an end close to the bolt main body, and the expansion bolt is provided with a second limiting block 17 corresponding to the transition slope and compressing the transition slope (second limiting block 17 of expansion bolt 16 compresses transition slope A of expansion arm 10 in an unclamped position of the expansion bolt; Figures 1-12).  
Allowable Subject Matter
Claims 7, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
As to claims 6, 14 and 16 Attorney argues that:
Walsh fails to disclose a connector wherein the expansion bolt is provided with a second limiting block corresponding to the transition slope and compressing the transition slope.
Examiner disagrees.  As to claims 6, 14 and 16, Walsh discloses a connector wherein the expansion bolt 16 is provided with a second limiting block 17 corresponding to the transition slope A and compressing the transition slope (second limiting block 17 of expansion bolt 16 compresses transition slope A of expansion arm 10 in an unclamped position of the expansion bolt; Figure 1 reprinted above with annotations).
Examiner notes that claims 6, 14 and 16 fail to recite any limitations which require that the second limiting block compresses the transition slope to, simultaneously along with the first limiting block, push the connecting blocks of the expansion arms outward to clamp with the socket in the clamped connected state of the connector.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/26/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619